          Case
           Case:5:15-cv-04977-NC
                 17-15864, 12/24/2018,
                                  Document
                                       ID: 11132768,
                                             152 Filed
                                                     DktEntry:
                                                       12/26/1850, Page
                                                                   Page 11 of
                                                                           of 11



                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          DEC 24 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CHRISTOPHER M. SULYMA, and all                    No.    17-15864
others similarly situated,
                                                  D.C. No. 5:15-cv-04977-NC
                  Plaintiff-Appellant,            Northern District of California,
                                                  San Jose
 v.
                                                  ORDER
INTEL CORPORATION INVESTMENT
POLICY COMMITTEE; et al.,

                  Defendants-Appellees.

Before: WALLACE and GRABER, Circuit Judges, and LASNIK,* District Judge.

      Plaintiff-Appellant’s unopposed motion to transfer consideration of

attorneys’ fees on appeal to the district court is GRANTED.




      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
